Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 February 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend.
St Petersburg 12 Febry. 1815

I am this instant setting off and have only time to say that nothing can equal my impatience to see you some of my business is necessarily left undone but I hope that you will forgive all that is not exactly correspondant to your wishes and recieve me with as much affection as fills my heart at this moment for you. I could not celebrate my birthday in a manner more delightful than in making the first step towards that meeting for which my Soul pants and for which I have hitherto hardly dared to express my desire but in the full conviction that the sentiment is mutual I leave this letter to be forwarded after my departure
and be prepared to expect your most affectionate Wife, & Child

L C & C Adams